DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment which was filed on 01/06/2022 has been entered.  Claims 1 and 10 have been emended.  No claims have been canceled.  No claims have been added.  Claims 1-20 are still pending in this application, with claims 1 and 10 being independent.

Allowable Subject Matter
This communication is in response to amendment filed on 01/06/2022.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-9 are dependent on claim 1, and
Claims 11-20 are dependent on claim 10.

Regarding claims 1 and 10, the prior art of record either individually or in combination does not disclose or fairly suggest a method, and a system for providing a contextual summary of an interaction between a first party and a second party over a media channel in an interaction transfer to a third party with the claimed detailed limitations such as the use of “receiving, a request to transfer an interaction to the third party, the request being triggered from the interaction”, the use of “obtaining, a text transcript of the interaction; processing the transcript to obtain the contextual summary and interaction metadata, the interaction metadata comprise one or more of: party identifier, medium of interaction, length of interaction, interaction start time, interaction end time, department, tagged categories”, and the use of “providing, the contextual summary and metadata to the third party for handling the interaction with the interaction transfer” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants’ Remarks & Arguments filed on 01/06/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
01/28/2022